DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 19, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the claims have been amended to recite that the fibers of the nonwoven web have been displaced in a pattern of displacement locations.
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the term “displacement locations” lacks proper antecedent basis.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pattern of displacement locations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 20, the claims have been amended to recite that fibers of the nonwoven web have been displaced in a pattern of displacement locations. It is unclear if the displacement of the fibers themselves form a “displacement location” of if the displacement location is a result of the integration of the layers or the result of the occupation of the one more pieces of open-celled HIPE foam and fibers in the same plane. 
Correction and/or clarification are require.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2011/0196330) and further in view of Hubbard, Jr. et al. (US 2015/0313770),. 
With reference to claims 1-3, Hammons et al. (hereinafter “Hammons”) discloses an absorbent article (10) comprising a topsheet (20), a backsheet (30), a front section, a central section, a back section (figure 3), and an absorbent core structure (40) comprising one or more layers as set forth in [0104].  Hammons also discloses an absorbent article wherein the absorbent core comprises a heterogeneous mass layer as set forth in [0104] through the disclosure of a blend of fibers and/or a mass or batt of fibers.
The difference between Hammons and claim 1 is the provision that the back section exhibits a Cross Direction to Machine Direction slope ratio between 0.01 and 0.5 and the front section exhibits a Cross Direction to Machine Direction slope ratio of between 1.0 and 5 as measured by three point bend and that the heterogeneous mass has a specific structure.
Hammons discloses that the article comprising materials of different construction [0024], which includes various materials (i.e., nonwoven vs. film), the inclusion or exclusion of tufts in various areas and different areas of compression (channels vs. absence of channels) as set forth in [0024]. These areas of different construction, while not explicitly measured via three point bend, will result in the portions of the article having the different constructions to also have different fundamental bending properties and/or stiffness (i.e., the characteristics measured with the three bend test).

It would have been obvious to one of ordinary skill in the art to modify the Cross Direction to Machine Direction slope ratio of the front and back sections in order to arrive at the desired slope in view of the teachings of Hammons in order to produce the desired article to provide different performance benefits to different portions of the body as taught by Hammons in [0039].
With respect to the structure of the heterogeneous mass, Hubbard, Jr. et al. (hereinafter “Hubbard”) teaches an analogous absorbent article including a heterogeneous mass (abstract) having a first layer comprising a nonwoven web [0123] and a second layer comprising one or more pieces of open-celled HIPE foam [0041] wherein the first layer is intertwined with the second layer [0044] to form a pattern [0179] where the nonwoven web and the open-celled HIPE foam both occupy the same plane as shown in figure 12.


With reference to claims 5-6, Hammons discloses an absorbent article more than two zones as set forth in [0107] through the incorporation [0143] of Noel et al. (US 5.439.458).
Noel et al. (hereinafter “Noel”) discloses an absorbent core having more than two zones as set forth in col. 11, lines 4-6 and 29-32. 
As to claim 7, Noel discloses an absorbent article wherein the absorbent core exhibits fluid continuity as set forth in col. 11, lines 16-26.
With reference to claim 8, Noel discloses an absorbent article wherein at least two of the zones comprise different visual patterns as shown in figure 2 wherein at least two of the layers of the absorbent core have different visual width patterns (i.e., layer 48 is divided into left and right halves while layer 46 is has a larger width). 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781